DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18, 19, 22, 23, 29 and 30 – 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 047 706 A2 to Ramond (Machine translation used).

Regarding claims 18, 19, 22, 23, 29 and 30 – 33, Ramond discloses a transport cycle (vehicle V) comprising: 
	[Claim 18] a frame (the frame of vehicle V); 
1 and 262) connected to the frame (the frame of vehicle V) and spaced at a distance from one another transversely to a direction of travel of the transport cycle (see Fig. 1); 
	three or more wheels (wheels 1 – 3), wherein at least two of the wheels are side wheels (two wheels 2 and 3) connected to the two lateral supports and spaced at a distance from one another transversely to the direction of travel of the transport cycle; 
	wherein the two lateral supports laterally bound and form a cargo space (the space formed by fairing 26, See Fig. 1) with an access opening (See Figs. 1 and 5), wherein the cargo space is configured to accommodate a transport box (container trolley E) therein; and
	a rider area (seat S) arranged in front of the cargo space in the direction of travel (See Fig. 1);
	[Claim 19] further comprising a lifting device (supporting structure S; page 3 of machine translation) configured to lift a transport box (container trolley E) from a waiting position (shown in Fig. 1) to a transport position (shown in Fig. 4) in which the transport box (container trolley E) is arranged within the cargo space (the space formed by fairing 26, See Fig. 1) the structure lifts as the container rolls along supporting structure (S);
	[Claim 22] further comprising a fixation device (container 30) comprising at least one fixation element (a wire of container 30, See Fig. 8) movable into the cargo space (the space formed by fairing 26, See Fig. 1) and configured to secure a transport box (container trolley E), when placed into the cargo space in a transport position (shown in Fig. 4) on the transport cycle (vehicle V);

	[Claim 29] wherein the frame (the frame of vehicle V) has a passageway (the space between diagonal tubes 5 and 6) arranged in the rider area (seat S) substantially at a height of a bottom bracket (bottom bracket 11) of the transport cycle;
	[Claim 30] a transport box (container trolley E) configured to be placed into the cargo space (the space formed by fairing 26, See Fig. 1) of the transport cycle;
	[Claim 31] wherein the transport box (container trolley E) comprises rollers (casters 28 which can swivel, Page 3) arranged on a bottom side of the transport box, wherein the transport box can roll on the rollers (Figs. 1 and 2);
	[Claim 32] wherein at least one of the rollers (casters 28) is configured to turn about an axis of rotation that is substantially perpendicular to the bottom side of the transport box (casters 28 which can swivel, Page 3); and
	[Claim 33] wherein the transport cycle (vehicle V) comprises a lifting device (supporting structure S) configured to lift the transport box (container trolley E) from a waiting position (shown in Fig. 1) to a transport position (shown in Fig. 4) in which the transport box is arranged within the cargo space (the space formed by fairing 26, See Fig. 1), wherein the transport box comprises lifting device mating pieces (rollers 31) configured to interact with the lifting device of the transport cycle (Pages 3 and 4).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ramond, in view of patent document CA 2 628 447 A1 to Kielland (Machine translation used).

Regarding claims 25 – 27, Ramond discloses the transport cycle as claimed in claim 18, but does not disclose the cycle further comprising:
	[Claim 25] an electric propulsion device configured to at least assist in propelling the transport cycle;
	[Claim 26] wherein the electric propulsion device is at least a starting assist; and
	[Claim 27] wherein the electric propulsion device comprises at least one wheel hub motor.

	Kielland discloses a wheeled dolly that unfolds into a personal vehicle, comprising:
	[Claim 25] an electric propulsion device (hub motor 55) configured to at least assist in propelling the transport cycle (Dual Posture Electric Assist Bicycle 1);
	[Claim 26] wherein the electric propulsion device (hub motor 55) is at least a starting assist (inherent in Dual Posture Electric Assist Bicycle 1); and
.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ramond, in view of patent document CN 201240472 Y to Ding (Machine translation used).

Regarding claim 28, Ramond discloses the transport cycle as claimed in claim 18, but does not disclose the frame comprises a supporting strut assembly bounding the rider area laterally on one side.  
	However, Ding discloses a box car with a canopy.  The canopy is supported by a frame (box frame 1) surrounding the seating area of the vehicle at least on one side and supporting the canopy.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide the vehicle of Ramond with a bounding supporting assembly to provide safety and cover from the elements.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ramond (Machine translation used).
	Regarding claim 34, Ramond discloses the vehicle system as claimed in claim 30, but does not teach wherein the transport box has a maximum length of 1.2 m and a maximum width of 0.8 m.  However, it would have been obvious to one of ordinary skill MPEP 2144.4(IV)(A)

Allowable Subject Matter
Claims 20, 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 20, Ramond discloses the transport cycle as claimed in claim 19, but does not disclose wherein the lifting device comprises a receiving element configured to move in a direction perpendicular to a standing plane of the transport cycle.  Claim 21 depends from claim 20, and therefore, is also allowed.

Regarding claim 24, Ramond discloses the transport cycle as claimed in claim 23, but does not disclose the activating element is a treadle, and it is not obvious to modify Ramond to disclose a treadle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/Examiner, Art Unit 3611                                    

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611